Citation Nr: 0508242	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent disabling 
for boxer's fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1974 to November 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2000 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.  In July 2000, the 
RO, in pertinent part, denied service connection for PTSD and 
granted an increased 10 percent disabling rating for status 
post boxer's fracture of the right fifth metacarpal.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim for status post boxer's 
fracture of the right fifth metacarpal and, as such, it 
remains in appellate status.

In January 2003, the RO, in pertinent part, confirmed the 
previous denial for service connection for PTSD, determined 
that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for low back strain and a right hip condition, and 
continued a 10 percent disabling rating for status post 
boxer's fracture of the right fifth metacarpal.  

The veteran presented testimony before the RO in a September 
2003 videoconference hearing.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  The RO denied the veteran's claims of entitlement to 
service connection for low back strain and a right hip 
condition when it issued an unappealed rating decision in 
November 1993.  

2.  Evidence submitted since the November 1993 rating 
decision was not previously submitted to agency decision 
makers; however, does not bear directly and substantially 
upon the specific matters under consideration, is cumulative 
and redundant and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for low back strain and 
a right hip condition. 

3.  The veteran's asserted in-service non-combat stressors 
remain unverified.

4.  Prior to August 26, 2002, the competent and probative 
evidence of record does not establish that the veteran's 
status post boxer's fracture was productive of ankylosis of 
the right fifth metacarpal.

5.  From August 26, 2002, the competent and probative 
evidence of record does not establish that the veteran's 
status post boxer's fracture is productive of ankylosis of 
either the right fifth metacarpal or multiple digits of the 
right hand.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1993 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for low back strain is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.159, 3.160, 
20.302, 20.1103 (2004); 38 C.F.R. § 3.156 (2001).

2.  Evidence received since the final November 1993 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a right hip condition 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.159, 
3.160, 20.302, 20.1103 (2004); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004)

4.  The criteria for a rating in excess of 10 percent for 
service-connected status post boxer's fracture of the right 
fifth metacarpal have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5014, 5230 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Contentions

The veteran contends that he has submitted new and material 
evidence sufficient to reopen previously denied claims of 
entitlement to service connection for low back strain and a 
right hip condition.  He further contends that his active 
duty service, specifically time spent on Midway Island, led 
to his current diagnosis of PTSD.  Finally, the veteran 
asserts that his status post boxer's fracture of the right 
fifth metacarpal has worsened in severity, manifested by pain 
and weak grip strength, to warrant a rating in excess of 10 
percent disabling. 

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The December 1999 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the July 2000, January 2003, February 
2003 rating decisions, the August 2004 Administrative 
decision, the July 2003 statement of the case (SOC), the 
August 2004 supplemental statement of the case (SSOC), the 
January 2000 development letters, and the March 2001 and 
November 2002 letters explaining the provisions of the VCAA.  

The January 2000, March 2001, and November 2002 letters 
clearly indicated what type of evidence was necessary to 
establish service connection for PTSD, service connection for 
low back strain and a right hip condition based on new and 
material evidence, and an increased rating for status post 
boxer's fracture.  The March 2001 and November 2002 letters 
specifically provided the veteran with notice of the VCAA, 
explained the respective rights and responsibilities under 
the VCAA and asked him to provide VA with any evidence or 
information he had pertinent to his appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Attempts were made 
to verify the veteran's stressors from the National Personnel 
Records Center (NPRC) and the Naval Criminal Investigative 
Services (NCIS), to no avail.  Similarly, attempts were made 
to verify the veteran's claimed in-service injuries to his 
back and right hip from the Tripler Medical Center and Midway 
Hospital, again to no avail.  Service medical and personnel 
records, VA outpatient treatment records, and reports of VA 
examination have been associated with the claims folder.  The 
veteran provided testimony before the local RO in September 
2003.  The transcript has been obtained and associated with 
the claims folder.  The veteran has not indicated that he 
received private medical treatment for the claimed 
disabilities.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of two years to respond to the last VCAA notice in 
November 2002, and that the veteran has given no indication 
of additional evidence that has not been obtained, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

Additional VA examinations are not necessary in the instant 
case.  38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claims.  The Board finds 
that there will be no prejudice to the appellant if the Board 
decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in December 
1999.  Thereafter, in the July 2000 rating decision, the RO 
denied service connection for PTSD and increased the 
veteran's status post boxer's fracture to 10 percent 
disabling.  The AOJ did provide specific VCAA notice, in 
March 2001 and November 2002, to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims, 
prior to the January 2003, February 2003, and August 2004 
decisions.  See the references to the documents issued to the 
veteran set out above.  

Because the VCAA notices in this case were not provided to 
the veteran prior to the July 2000 decision, the timing of 
the notice does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  (Adequate VCAA 
notice was provided prior to the January 2003 rating which 
declined to reopen the claims of service connection for low 
back strain and a right hip condition.)  In Pelegrini II, the 
CAVC recognized that where pre-initial-AOJ adjudication 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
because an initial AOJ adjudication had already occurred.  
Instead, the appellant has the right to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran was not given 
prior to the July 2000 AOJ adjudication of the PTSD and 
increased rating claims, development letters were in fact 
sent in January 2000.  Further, the VCAA notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The January 2000 development letters, and the 
March 2001 and November 2002 VCAA letters specifically 
requested the veteran to submit any evidence he had 
regarding the matters at issue.  Also, the Board notes 
that the medical records collectively address the 
relevant questions in this case.  

It is the opinion of the Board that the veteran has been 
given VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in November 2002, the veteran was provided with a 
SSOC, in August 2004.  This SSOC considered the recently 
submitted evidence and readjudicated the claims.  The veteran 
was provided with the reasoning behind the decision to 
continue the denial of service connection for PTSD, a 10 
percent rating for status post boxer's fracture of the right 
fifth metacarpal, and a determination that new and material 
evidence had not been submitted sufficient to reopen the 
claims of entitlement to service connection for low back 
strain and a right hip condition.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

I.  New and Material Evidence

Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it; 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's claims to 
reopen were filed in December 1999, the new criteria do not 
apply to his claims.

Analysis
Low Back Strain & Right Hip Condition

The evidence, which was of record at the time of the November 
1993 rating decision wherein the RO denied claims of 
entitlement to service connection for low back strain and a 
right hip condition, is reported in pertinent part below.  
The RO denied the claim of entitlement to service connection 
for low back strain on the basis that despite complaints of 
low back pain in service, a chronic low back condition was 
not diagnosed either in service or subsequent to his 
discharge.  There was also no evidence of aggravation of any 
pre-existing back condition.  The RO denied the claim of 
entitlement to service connection for a right hip condition 
on the basis that service medical records were negative for 
any complaints of or treatment for a right hip disability. 

Service medical records reveal the veteran complained of low 
back pain in 1974 and 1975.  He was variously diagnosed with 
low back strain, musculoskeletal strain with hysterical 
psychosomatic overlay, and somatic dysfunction of the lumbar 
spine.  The veteran was hospitalized in November 1974 and 
December 1974 for complaints of low back pain.  X-rays of the 
lumbar spine were within normal limits.  The veteran reported 
a history of intermittent low back pain and a family history 
of back problems.  Musculoskeletal strain was determined to 
exist prior to service.  There were no complaints of or 
treatment for a right hip condition.  The veteran's October 
1975 separation examination was negative for either low back 
strain or a right hip condition.

Evidence received since the November 1993 rating decision is 
reported in pertinent part below.  VA outpatient treatment 
records dated in March 1992 reveal the veteran complained of 
right hip pain.  He was diagnosed with arthralgias.  X-rays 
of the lumbar spine in March 1992 and April 1992 were 
negative.  VA outpatient treatment records dated in November 
2000 indicate the veteran had no musculoskeletal problems. 

A request for information regarding injuries to the low back 
and right hip from Tripler Medical Center and Midway Hospital 
resulted in a negative response.  There were no complaints 
referable to the veteran's low back or right hip upon VA 
bones examination in either December 2002 or October 2003.  

In various statements, the veteran indicated that he injured 
his right hip at the same time he injured his back.  The 
veteran presented testimony before the RO in September 2003.  
He testified that he injured his low back and right hip when 
a 10-ton truck hit him while he was riding a bicycle on 
Midway Island.  He further testified that he was hospitalized 
for one month after the accident.  Service personnel records 
received in 2004 were devoid of any accidents involving the 
veteran being hit by a 10-ton truck.  

After reviewing the evidence of record, the Board determines 
that new and material evidence has been not been presented to 
reopen the claims of entitlement to service connection for 
low back strain and a right hip condition.  As stated in the 
factual background section above, the RO in its November 1993 
rating decision discussed the lack of evidence that a chronic 
low back disorder manifested either in service or post-
service or aggravation of any pre-existing back condition.  
The RO denied the claim of entitlement to service connection 
for a right hip condition on the basis that service medical 
records were negative for any complaints of or treatment for 
a right hip disability. 
  
While the "new" evidence was not previously of record, when 
considered by itself or with previous evidence of record, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  38 C.F.R. § 3.156(a) (2001).  In this regard, 
there has been no evidence associated with the claims folder 
that the veteran had a chronic low back disorder either in 
service or subsequent to his discharge or that there was 
aggravation of a pre-existing back condition during service.  
There is also no evidence that the veteran incurred a right 
hip injury during his active duty service.  Despite the 
contentions of the veteran that he was struck by a 10-ton 
truck in service and injured his back and right hip, there 
was no record of the injury in his service medical records, 
at the Midway Hospital, or the Tripler Medical Center.  

There is also no evidence of either a current low back or 
right hip disorder.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the 
veteran's claims of entitlement to service connection for low 
back strain and a right hip condition are not reopened.   

II. Service Connection 

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The veteran served on active duty from April 1974 to November 
1975.  Service personnel records reveal the veteran reported 
to the United States Naval Station at Midway Island in March 
1975.  He was stationed there until November 1975.  The 
veteran did not have any service in the Republic of Vietnam.  

In June 1975, the veteran received non-judicial punishment 
for assault and battery. It was recommended that the veteran 
be discharged by reason of unfitness.  The veteran's 
commanding officer, RNK (initials), indicated that the 
veteran demonstrated a marked inability to avoid frequent 
involvement with military authorities.  In September 1975, 
the veteran was cited for failure to go to appointed place of 
duty and three specifications, use and possession of 
marijuana and being present where marijuana was being used.  

Service medical records were devoid of any complaints of or 
treatment for PTSD.  In March 1975, the veteran complained of 
nerves and insomnia.  The examiner determined that the 
veteran was "excited about going home."  The October 1975 
separation examination was negative for a psychiatric 
disorder, to include PTSD.

The veteran was first diagnosed with severe symptoms of PTSD 
in December 1999.  VA outpatient treatment records dated in 
2001 show continued treatment for PTSD.

In an April 2001 stressor statement, the veteran reported the 
following stressful incidents: racial tensions on Treasure 
Island; seeing a group of black men stabbing two boys and 
then chasing him; being blasted with a fire hose off the pier 
and into San Francisco Bay; receiving a Captain's mast for 
fighting; witnessing his roommates beating their Chief and 
their subsequent conviction/incarceration for attempted 
murder; torturing Viet Cong detainees on Turtle Island; his 
own charge and acquittal of attempted murder; and someone 
trying to kill him in a Shore Patrol 10-ton truck.

In a July 2001 statement, the veteran indicated that he had 
provided all the information about Vietnam.  He further 
stated that he could not give any more specific information 
about the claimed events and to check for investigative 
reports with NCIS.

The veteran provided testimony before the local RO via 
videoconference in September 2003.  He testified that he was 
not basing his claim on combat exposure.  He stated that he 
did not have any combat duty in Vietnam.  He described the 
following stressful incidents: constant racial fights on 
Midway Island, his roommates were incarcerated for attempted 
murder; being arrested for slaying goony birds; his own 
arrest for attempted murder of a Navy Seal; and talking 1500 
men into charging the quarter deck on Midway to take over the 
island.

Lay statements from the veteran's father and brother 
indicated he wrote a letter home during service saying that 
he was a prisoner of war (POW).  The veteran's father stated 
that this letter caused the veteran's mother to contact Red 
Cross for information as to where the veteran was being 
detained and her subsequent mental breakdown.  They both 
described a change in the veteran's behavior after his 
discharge.

Attempts to locate treatment records at Midway Hospital and 
Tripler Medical Center were negative.  In February 2004, NCIS 
indicated that there were no records of investigation 
pertaining to the veteran.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  In various statements, the 
veteran has asserted that being stationed in Midway Island 
led to his current diagnosis of PTSD.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Service medical records are devoid of any treatment for or 
complaints of PTSD.  The earliest post-service diagnosis of 
PTSD of record appears to be dated in 1999 some 24 years 
after the veteran's separation from service.  In the instant 
case, while it is noted that some medical evidence of record 
contains diagnoses of PTSD, the Board is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995). 

Even if the Board were to concede a diagnosis of PTSD, the 
veteran has not provided credible supporting evidence that 
the in-service stressors occurred or that he engaged in 
combat with the enemy.  38 C.F.R. § 3.304(f).  First, the 
veteran himself has expressed that his claim is not based on 
combat exposure.  He testified under oath in September 2003, 
that he did not in fact have any combat in Vietnam.

Second, the veteran bases his claim on a variety of incidents 
which he contends occurred on Midway Island, to include: 
racial tensions on Treasure Island; seeing a group of black 
men stabbing two boys and then chasing him; being blasted 
with a fire hose off the pier and into San Francisco Bay; 
receiving a Captain's mast for fighting; witnessing his 
roommates beating their Chief and their subsequent 
conviction/incarceration for attempted murder; torturing Viet 
Cong detainees on Turtle Island; his own charge and acquittal 
of attempted murder; killing goony birds; and someone trying 
to kill him in a Shore Patrol 10-ton truck.  Attempts to 
verify these stressors with NPRC and NCIS resulted in a 
negative response.  

Finally, while the veteran's service personnel records 
contain evidence of non-judicial punishment for assault and 
battery, there is no indication that he was charged and/or 
acquitted for attempted murder of a Navy Seal, or arrested 
for killing goony birds.  Moreover, these incidents, along 
with the non-judicial punishment for assault and battery are 
results of the veteran's own willful misconduct and not 
credible supporting evidence for a PTSD claim.  Thus, the 
veteran's stressors remain unverified.

As the veteran's stressors have not been verified, a link 
has not been established between any of the veteran's 
current symptoms and an in-service stressor.  Therefore, the 
preponderance of the evidence is against his claim for 
service connection for PTSD. Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
Gilbert, supra.

III.  Increased Rating

Criteria

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  In general, all 
disabilities, including those arising from a single disease 
entity, are rated separately, and all disability ratings are 
then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings, nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  The CAVC has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  It should also be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Analysis

The veteran contends that he is entitled to a higher rating 
for status post boxer's fracture of the right fifth 
metacarpal.  Specifically, he has asserted that he is 
experiencing increased pain and loss of grip strength.

Initially, the Board notes that during the pendency of this 
claim, the rating criteria for evaluating ankylosis and 
limitation of motion of digits of the hands were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
87 (July 26, 2002).   The veteran was notified of the 
regulation changes in the July 2003 SOC.  

Prior to August 26, 2002, the veteran was rated under 
Diagnostic Code 5227.  Under this code section a maximum 
noncompensable rating was assigned for ankylosis of the ring 
or little finger.  Extremely unfavorable ankylosis was to be 
rated as amputation under Diagnostic Codes 5155, 5156.  
38 C.F.R. § 4.71a (2002).  

The veteran is currently rated as 10 percent disabled under 
the revised Diagnostic Code 5230.  Under this code section, a 
maximum noncompensable rating is assigned for any limitation 
of motion of the ring or little finger.  See 38 C.F.R. 
§ 4.71a.  As noted in the Introduction, the RO increased the 
veteran's rating to 10 percent disabling in a July 2000 
rating decision.  The award was based on credible complaints 
of pain.

The Board finds that neither the prior nor the revised rating 
criteria are more favorable to the veteran's claim.  The 
prior criteria will be considered, along with the revised 
criteria from the date of the revision.  The veteran does not 
contend, nor does the evidence of record support, a finding 
of involvement of multiple digits of the right hand. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that prior to August 
26, 2002, the veteran's status post boxer's fracture of the 
right fifth metacarpal, more closely approximates the 
criteria for the currently assigned 10 percent rating.  See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, there is no objective 
evidence of extremely unfavorable ankylosis, or even 
ankylosis at all, of the veteran's right fifth metacarpal to 
warrant an increased rating. 

Upon VA hand examination in January 2000, the veteran's 
circumference of the right hand just proximal to the 
metacarpophalangeal joints (MCP) was 3 mm larger than the 
left hand, typical for a dominant hand.  There was no muscle 
atrophy or visualized deformity.  There was some bony 
deformity of the fifth metacarpal, with tenderness to 
palpation.  The veteran was able to make a full fist and 
approximate all of his fingertips to the thumb.  His right 
hand grip was decreased more than the left.  Pronation and 
supination, flexion and extension of the wrist caused no pain 
or weakness.  The examiner commented that the veteran did not 
have any obvious restrictions in active range of motion of 
any joints of the right hand.  On active range of motion of 
the hand, repeated flexion to a fist and then extension, the 
veteran winced as he flexed the MCPs at 90 degrees.  Fine 
motor coordination was normal.  The veteran was diagnosed 
with residual pain in the metacarpals, loss of grip strength, 
and pain with gripping activities.  

In light of the veteran's credible complaints of pain 
experienced in his right hand, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  As noted above, the 
maximum schedular rating under diagnostic code 5227 was 
noncompensable, absent extremely unfavorable ankylosis.  In 
the present case, there is no ankylosis at all of the fifth 
finger demonstrated at the January 2000 examination.  The 10 
percent rating assigned in this case was based upon 
complaints of pain and loss of grip strength.  There was no 
objective evidence of: ankylosis of the thumb (diagnostic 
code 5224) or extremely unfavorable ankylosis of any finger 
to be rated as amputation under diagnostic codes 5152 through 
5156. 38 C.F.R. § 4.71a (2002).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that from August 26, 
2002, the veteran's status post boxer's fracture of the right 
fifth metacarpal, more closely approximates the criteria for 
the currently assigned 10 percent rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, there is no objective evidence 
of extremely unfavorable ankylosis of the veteran's fifth 
metacarpal to warrant an increased rating. 

Upon VA bones examination in December 2002, the veteran 
complained of pain and stiffness, but denied redness or 
warmth in his right hand.  Physical examination of the right 
hand showed no acute or chronic swelling, deformity, 
increased heat, or erythema.  There was mild depression of 
the fifth MCP joint of the right hand when compared with the 
left.  There was no rotation of the fifth finger, when the 
veteran made a fist.  He was able to fully appose the 
fingertips into the palm.  The examiner noted decreased grip 
strength, but felt that the veteran did not generate full 
effort.  On active range of motion of the hand, there was no 
objective evidence or complaints of pain.  With repeated use, 
there was no evidence of additional loss of motion or pain, 
weakness, incoordination, or fatigability.  There was no loss 
of motion per se during flare-ups.

In light of the veteran's credible complaints of pain 
experienced in his right hand, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 10 
percent rating from August 26, 2002.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
As noted above, the maximum schedular rating under the 
current Diagnostic Code 5230 is noncompensable.  Thus, 
whether the prior or revised version of the applicable 
diagnostic code is applied to the December 2002 VA 
examination results, there is no basis for a higher 
evaluation.

The Board has considered assigning a higher rating under 
other applicable diagnostic criteria; however, there is no 
objective evidence of or service connection in effect for: 
ankylosis or limitation of motion of the right wrist 
(Diagnostic Codes 5214, 5215); unfavorable ankylosis of 
multiple digits (Diagnostic Codes (5216-5219); favorable 
ankylosis of multiple digits (Diagnostic Codes 5220-5223); 
ankylosis of the thumb (Diagnostic Code 5224); ankylosis of 
the index finger (Diagnostic Code 5225); ankylosis of the 
long finger (Diagnostic Code 5226); limitation of motion of 
the thumb (Diagnostic Code 5228); or limitation of motion of 
the index or long finger (Diagnostic Code 5229).  See 
38 C.F.R. § 4.71a (2004).  Similarly, application of the 
prior versions of these diagnostic codes would not yield more 
favorable results, as no impairment of other joints of the 
hand has been shown.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
status post boxer's fracture of the right fifth metacarpal 
and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria in the July 2003 SOC and obviously 
considered them, it did not grant compensation benefits on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's status post boxer's fracture 
of the right fifth metacarpal has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned 10 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his status post boxer's fracture of the right fifth 
metacarpal.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
matter.

ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for low back 
strain and, thus, the appeal is denied.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a right 
hip condition and, thus, the appeal is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a rating in excess of 10 percent disabling of 
status post boxer's fracture of the right fifth metacarpal is 
denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


